DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant cancelled claims 21-25.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-7, 10-12, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Wang et al. (Pub. No. US 2016/0070673) (hereinafter Wang).
	As per claims 1-3 and 12, Lu teaches a data acquisition unit to acquire time series data of equipment, a deep learning unit to perform deep learning through a convolution neural network (CNN) by using the frequency data, diagnosis unit to determine a state of the equipment to be a normal state or a breakdown state based on the neural network (see page 144, section 3, “CNN-Based intelligent fault diagnosis” and Fig. 4).

	Wang teaches converting the time series data into frequency data including a temporal component through a Fourier transform (see paragraphs [0030]-[0032]).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Wang’s teaching into Lu’s teaching because it would provide a good support for fault feature extraction and therefore, more accurate fault diagnosis would be performed.
	 As per claims 4 and 16, the combination of Lu and Wang teaches the system as stated above. Wang further teaches determining a period of the STFT, based on an operation time of the equipment (i.e. The STFT is used to determine frequency and phase content of local sections of a signal as it changes over time) (see paragraph [0047]).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Wang’s teaching into Lu’s teaching because it would provide a good support for fault feature extraction and therefore, more accurate fault diagnosis would be performed.
	As per claims 5 and 6, the combination of Lu and Wang teaches the system as stated above. Lu further teaches the data acquisition unit is to acquire at least two kinds of time series data (i.e. vibration data, speed data, torque data), the preprocessing unit is to convert at least one kind of time series data into the frequency data, and the deep learning unit is to perform deep learning on each of at least two kinds of data or on merged 
	As per claim 7, the combination of Lu and Wang teaches the system as stated above. Lu fails to explicitly teach that the data acquisition unit is to acquire the time series data from at least two kinds of equipment.
Wang further teaches that the data acquisition unit is to acquire the time series data from at least two kinds of equipment (i.e. drive end (DE), fan end (FE) and NTN equivalent bearings to which single point faults were injected), and the diagnosis unit is to determine states of the at least two kinds of equipment and equipment which differs from the at least two kinds of equipment (see pages 144-145, section 4.1 “data description, case 1).
While Lu teaches that the use of short time Fourier transform (STFT) can provide a good support for fault feature extraction (see page 141, section 1, “Introduction”). Lu fails to explicitly teach the preprocessing unit is to convert the time series data from the at least two kinds of equipment into frequency data, the deep learning unit is to perform the deep learning by using the frequency data from the preprocessing unit.
	Wang teaches converting the time series data into frequency data through a Fourier transform (see paragraphs [0030]-[0032]).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Wang’s teaching into Lu’s teaching because it would provide a good support for fault feature extraction and therefore, more accurate fault diagnosis would be performed.
As per claims 10 and 11, the combination of Lu and Wang teaches the system as stated above. Lu further teaches that the CNN includes applying a convolution filter (i.e. convolution kernels) to the frequency data to extract a feature map of the frequency data (see pages 141-142, section 2.2. “CNN topology”).
 Lu fails to explicitly teach pooling for reducing a size of the feature map, the applying and the pooling being performed a plurality of times.   
	Wang further teaches that “the deep convolutional network includes multiple convolution blocks (e.g., C1 and C2). Each of the convolution blocks may be configured with a convolution layer, a normalization layer (LNorm), and a pooling layer. The convolution layers may include one or more convolutional filters, which may be applied to the input data to generate a feature map. Although only two convolution blocks are shown, the present disclosure is not so limiting, and instead, any number of convolutional blocks may be included in the deep convolutional network 350 according to design preference” and “The pooling layer may provide down sampling aggregation over space for local invariance and dimensionality reduction” (see paragraph [0133]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Wang’s teaching into Lu’s teaching because it would provide a good support for fault feature extraction and identification. Therefore, more accurate fault diagnosis would be performed.
	As per claim 15, the combination of Lu and Wang teaches the system as stated above.
Lu further teaches that the 1D CNN uses a plurality of 1D filters (convolution kernels) (see pages 141 and 142 and Fig. 2).
As per claim 18, the combination of Lu and Wang teaches the system as stated above.
Lu further teaches that the CNN includes extracting frequency data by channels, performing a convolution on the frequency data by channels, and mixing the frequency data by channels (see page 144 section 3. “CNN-Based intelligent fault diagnosis”).
		  	
4.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Wang and further in view of Mohan et al. (Pub. No. US 2016/0350194) (hereinafter Mohan).
	The combination of Lu and Wang teaches the system as stated above except for a feedback unit to provide a user with a result of diagnosis by the diagnosis unit online or off-line.	
	Mohan teaches a user interface 216 for providing feedback to the user base on the simulation (see Fig. 2 and paragraphs [0027]-[0028]).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Mohan’s teaching into the combination of Lu and Wand’s teaching because it would provide diagnostics feedback to the user.  Therefore, failed components of the system would be identified.

5.	Claims 9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Wang and further in view of Ogi et al. (Patent. No. US 5,419,197) (hereinafter Ogi).
The combination of Lu and Wang teaches the system as stated above. The combination of Lu and Wang to explicitly teach that before the diagnosis unit determines the state of the equipment. the deep learning unit performs deep learning by using labelled data where a normal state and a breakdown state of the equipment are checked, and when the diagnosis unit determines the state of the equipment, the deep learning unit performs deep learning by using unlabeled data where a state of the equipment is not checked, and labels the state of the equipment on the unlabeled data based on a result of the deep learning. 
	Ogi teaches labelling the states of the system (i.e. known and unknown data)(see col. 5, line 1 through col. 6, line 46).   It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Ogi teaching into the combination of Lu and Wang’s teaching because it would provide the neural network learning data to process to determine the state of the system and therefore, more accurate fault diagnosis would be performed.

6.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Ogi.
	Lu teaches acquiring a plurality of kinds of data of equipment (i.e. vibration data, speed data, torque data) (see page 144, section 3, “CNN-Based intelligent fault diagnosis”, Fig. 4 and page 145, col. 2, lines 4-18); multi-modal deep learning through a convolution neural network (CNN) (see page 141, section 2.2 “CNN topology” and Fig. 2) by using the plurality of kinds of data (see page 144, section 3, “CNN-Based intelligent fault diagnosis”, Fig. 4 and page 145, col. 2, lines 4-18).

Lu fails to explicitly teach diagnosing a state of the equipment to be a normal state or a breakdown state based on multi-modal deep learning (emphasis underlined).
Ogi teaches determining based on the output of the neural network apparatus whether the state of the system is normal or abnormal (see col. 4, lines 9-13). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Ogi’s teaching into the teaching of Lu because it would determine whether the state of the object being monitored is normal or abnormal.  Therefore, assessment of the health of monitored system would be performed.

7.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Ogi and further in view of Wang.
	The combination of Lu and Ogi teaches the system as stated above. Lu further teaches that the plurality of kinds of data include at least two kinds of time series data (i.e. vibration data, speed data, torque data) (see page 144, section 3, “CNN-Based intelligent fault diagnosis”, Fig. 4 and page 145, col. 2, lines 4-18), merging the at least two kinds of frequency data, and multi-modal deep learning through the CNN using merged frequency data (see page 144, section 3, “CNN-Based intelligent fault diagnosis”, Fig. 4 and page 145, col. 2, lines 4-18).
The combination of Lu and Ogi fails to explicitly teach that before multi-modal deep learning, converting the at least two kinds of time series data into at least two kinds of frequency data through a Fourier transform.



Prior art
8.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Petsche et al. [‘632] disclose a method for detecting a departure from normal operation of an electric motor comprises obtaining a set of normal current measurements for a motor being monitored; training a neural network auto-associator using the set of normal current measurements; making current measurements for the motor in operation; comparing the current measurements with the normal current measurements; and indicating abnormal operation whenever the current measurements deviate more than a predetermined amount from the normal current measurements.
Eskin et al. [‘087] disclose method for unsupervised anomaly detection, which are algorithms that are designed to process unlabeled data. Data elements are mapped to a feature space which is typically a vector space. Anomalies are detected by determining which points lies in sparse regions of the feature space. Two feature maps are used for mapping data elements to a feature apace. A first map is a data-dependent normalization 
Gao et al. [‘792] disclose a method of detecting a defect in a mechanical system comprises calculating a plurality of features using, at least in part, multi-sensor data associated with at least one component of the mechanical system; classifying a subset of the calculated plurality of features based on classification patterns constructed from multi-sensor training data; and determining whether a defect exists in the at least one component based on the classified subset of features.
  
  Contact information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857